



EXHIBT 10.1












AMENDMENT NO. 5
TO
UNSECURED PROMISSORY NOTE


This instrument is Amendment No. 5 (this “Amendment”), dated as of April 26,
2016 to the Unsecured Promissory Note dated as of September 17, 2010 (the
“Promissory Note”) issued by American Power Group, Inc. (formerly GreenMan
Technologies, Inc.) (the “Company”) to Charles E. Coppa (the “Holder”). Terms
used in this Amendment without definition which are defined in the Promissory
Note have the same meanings in this Amendment as in the Promissory Note unless
otherwise provided herein.
    
WHEREAS, the Company has previously issued the Promissory Note to the Holder and
amended the Promissory Note on April 27, 2012, April 30, 2014, September 24,
2014 and again on September 30, 2015;


WHEREAS, the Promissory Note shall remain in full force and effect with this
Amendment No. 5; and


WHEREAS, the Company and the Holder now desire to further amend the Promissory
Note;


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which the Parties hereby acknowledge, the Company and the Holder, intending to
be legally bound, hereby agree as follows:


1.
The first paragraph of the Promissory Note is hereby amended by:



(a)
deleting the reference to “the second anniversary of the Closing (as defined
below)” therein and replacing it with “payable in full on or before September
30, 2016”;



2.    The Holder waives any prior default under the Promissory Note.


3.    Except as otherwise amended by this Amendment, all other terms and
conditions of the Promissory Note shall remain in full force and effect.


4.    This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first written above.








AMERICAN POWER GROUP CORPORATION
        


By: /s/ Maury Needham
Maury Needham
Chairman




HOLDER:
                            
/s/ Charles E. Coppa
Charles E. Coppa





